Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant has rewritten claims 2 and 7 in independent form based upon the Examiner showing these as allowable subject matter.  
Claim Interpretation
The term “between” is understood as “in or into the space that separates two places or objects.”  Figure 6 (as evidenced by claim 3) illustrates a corner between two straight walls where each of the straight lines is directed coupled to a respective curved wall.  Therefore, the corner (see definition below) is formed by an angle between straight walls, as evidence by claim 3 requiring “at least one of the corners is square.”  Whereas figure 7 (as evidenced by claim 4) illustrates a corner between two straight walls, however each of the straight lines is not directed coupled to a respective curved wall.  
The term “corner” is understood as “the point that is formed by the meeting of two lines.”
Election/Restrictions
In preparation for rejoinder of withdrawn claims 13-23, the following issues are noted:
a.	Claim 13 of the instant application and Claim 1 of issued patent US 10,917,994 have a double patenting issue, which can be overcome by filing a terminal disclaimer (the Examiner’s specific reasoning can be provided);
b.	Claim 17 requiring “a cold plate” is not supported by the instant application.  Fig. 25 of US 10,917,994 supports this limitation, but this figure not present in the instant application  or in provisional application 62/329,359;
c.	Claim 18-23 requiring a display layer is not supported by the instant application.  See Requirement for Restriction dated 3/9/21, which based this embodiment on fig. 12 of provisional application 62/329,359.  The is no discussion of a display layer in the instant application.  While provisional application has display layer (see fig. 12), what this figure show is “a plurality of channels integrated into the display layer” which Is in direct conflict with the base includes: a display layer; and a plurality of channels integrated into the display layer” in combination with claim 2’s requirement of “a base; and a wickless capillary driven constrained vapor bubble heat pipe carried by the base”; and
d.	Claim 23, line 2, “for” should be “from”. 
Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  
Claim 3, “the corners” should be “the first or second corners”;
Claim 12, lines 2-3, “the pipes” should be “the heat pipes.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 4 is now dependent on claim 2 (instead of claim 1).  The originally filed application fails to support “the first straight wall and the second straight wall form an acute angle” in combination with “a first straight wall coupled directly to the first curved wall, a second straight wall coupled directly to the second curved wall.”  Fig. 7 which supported original claim 4, does not disclose a first straight wall coupled directly to the first curved wall and a second straight wall coupled directly to the second curved wall, with a corner (i.e., acute angle) therebetween. 
Allowable Subject Matter
Claims 2, 3, 5-10, and 12 would be allowable if the claim objections are addressed.  Reasons indicating allowable subject matter was set forth in the previous office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,080,683 discloses corners, but fails to disclose straight or curved walls.  US 11,022,380 and 2021/0270539 disclose two straight walls forming a corner inscribed in a circular cross-section, but fails to disclose first and second curved walls.  US 2004/0157228 (fig. 4C), 2006/0157228 (fig. 4C), 2007/0130769 (fig. 4C) and 2009/0188110 (fig. 4C) disclose a heat pipe with first and second straight walls forming an acute angle.  JP 2008-241180 teaches a structure having first and second walls forming an acute angle, but fails to disclose a cross-section orthogonal to an longitudinal axis of the heat pipe.  IS 7,213,638 discloses first and second straight walls forming corned inscribed with a circular passage, but fails to disclose a heat pipe.  US 10,219,409 discloses the wickless capillary driven constrained vapor bubble heat pipe integrated into a display. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  9/29/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835